 
 
IB 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2498 
 
AN ACT 
To designate the Federal building located at 844 North Rush Street in Chicago, Illinois, as the William O. Lipinski Federal Building. 
 
 
1.DesignationThe Federal building located at 844 North Rush Street in Chicago, Illinois, shall be known and designated as the William O. Lipinski Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the William O. Lipinski Federal Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
